Citation Nr: 1518217	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to an annual clothing allowance for the years 2005 to 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in December 2005 by the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi.

In April 2011, the Veteran participated in a formal hearing conducted at the VAMC.  A transcript of this hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The topical medication prescribed to treat the Veteran's service-connected skin disorder does not cause irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the years 2005 to 2014 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

While the Veteran was not provided with pre-adjudicatory notice, the November 2009 statement of the case satisfied the duty to notify provisions, and the Veteran's claim was subsequently readjudicated, as reflected by March 2012 supplemental statement of the case.  Thus, any prejudice that could result from the timing of the notice has been cured.

With regard to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained, including the Veteran's VA medical treatment records.  Additionally, medical evidence regarding the staining properties of the Veteran's topical prescribed medication was obtained, and given that this evidence definitively addresses the medical question at issue, no further development, including obtaining  a VA examination, is required.

The Veteran also presented evidence at a formal VAMC hearing conducted during the pendency of the appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the VA personnel who chaired this hearing  identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

In sum, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Annual Clothing Allowance Claim

The Veteran asserts that the topical ointment prescribed to treat his service-connected skin disorder stains and irreparably damages his outer garments and that consistent with his awards of clothing allowances from 1980 through 2004, he should be awarded clothing allowances for the years in which his appeal has been pending, 2005 through 2014.

A clothing allowance is authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and the medication causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii).

As a result of an in-service skin irritation, the Veteran developed keloid scarring on his chest during service, and he applied for and was granted service connection for these keloids, which were evaluated as 10 percent disabling, upon his discharge from service.   The Veteran reports that he began receiving a clothing allowance based on the damage caused to his clothing by his VA-prescribed treatment for his skin disorder and that he received this annual clothing allowance, for which he would reapply each year, until it was discontinued in 1996.  (The Veteran's clothing allowance applications for the entirety of this period are not of record, presumably because his claims file is incomplete and has been rebuilt.)  

The medical evidence available from this period, which includes VA examination reports and treatment records from 1980 to 1982 and from 1988 to 1992, reflects that the Veteran was indeed prescribed various medications to treat his skin disorder, but the nature of the prescribed medications is unclear, either due to lack of descriptors or the illegibility of the handwritten treatment records.  Nevertheless, the Veteran reports that he was prescribed the prescription medication betamethasone dipropionate (BD) cream, USP, 0.05%, to treat his skin disorder, and that due to its staining nature, he was awarded clothing allowances for the years 1980 to 1995.  When the VAMC denied the Veteran's 1996 application for a clothing allowance, the Veteran appealed this decision to the Board, who ultimately awarded clothing allowances for the years from 1996 to 1998 in a December 2004 decision.  The Board noted that both the B.D. cream and the medication fluocinonide cream, 0.05%, were listed within the claims file as medications prescribed to treat the Veteran's service-connected skin disorder, and based on the evidence then of record, the Board presumed that the two medications were the same, with one medication being the brand name and the other its generic equivalent.   Based on evidence that the B.D. cream was indeed staining, the Board resolved all doubt in the Veteran's favor and concluded that he was entitled to a clothing allowance for the years in question, 1996 through 1998.

The VAMC then effectuated the Board's grant of clothing allowances for 1996 through 1998.  After initially denying the Veteran's claims for clothing allowances from 1999 through 2004 because the Veteran had not submitted applications for each of these years (the years his appeal to the Board was pending), in December 2005, the VAMC granted clothing allowances for these years, concluding that the Veteran may not have been aware of his need to file annual clothing allowance claims during the pendency of his appeal.  However, in the same decision, the VAMC denied the Veteran's application for a clothing allowance in 2005, and the instant appeal stems from the Veteran's initial disagreement with that decision and all subsequent decisions that continued to deny his annual clothing allowance claims.  

As reflected in the clothing allowance denials and April 2011 hearing transcript, the VAMC denied the Veteran's clothing allowance claims because the Veteran's treatment records reflect that from at least 2005, the Veteran had only been prescribed the fluocinonide cream, and not the B.P. cream he reports using, and the fluocinonide cream, unlike the B.P. cream, is not staining and therefore does not cause irreparable damage to his outer garments.  Indeed, treatment records from 1999 (the earliest records that reflect the name of the topical medication prescribed to treat the Veteran's skin disorder) consistently refer only to the Veteran's prescription for fluocinonide cream, with no reference to B.P. cream.  Moreover, during his 2011 hearing, a VA pharmacist informed the Veteran that the fluocinonide cream was the only prescribed medication of record and that this medication is greaseless, non-staining, and completely water-soluble.  Further, the VAMC has associated a list of all topical ointments prescribed to treat skin disorders and their corresponding staining properties, and fluocinonide cream is noted to have no staining properties.  

As the Veteran has not demonstrated that any medication prescribed to treat his skin disorder for the years from 2005 to 2014 can or has caused irreparable damage to his outer clothing, a basis for awarding a clothing allowance for these years has not been presented.  Accordingly, the preponderance of evidence is against the claim; there is no doubt to be resolved, and the award of clothing allowances from 2005 to 2014 is not warranted.  


ORDER

An annual clothing allowance for the years 2005 to 2014 is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


